Citation Nr: 1628132	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran  represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 2002 to October 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 the Veteran advised VA that she was in receipt of benefits from the Social Security Administration (SSA). In July 2013, VA received a compact disc (CD) of records relating to the Veteran; however, the CD was unreadable. The Veteran's claims file does not reflect any further efforts to obtain the Veteran's records from SSA. These records are necessary to properly adjudicate the Veteran's claims. 

The Board finds that the Veteran should also be provided VA examinations with opinions.  Updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Obtain and associate all records from SSA pertaining to any of the Veteran's claims with SSA.  All efforts to obtain a readable CD from SSA should be documented.

3.  After completing directives #1-#2, the Veteran should be afforded VA medical examinations to determine the nature and etiology of her claimed sleep apnea and tinnitus. The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. 

The examiner is to conduct a detailed review of the Veteran's pertinent medical history and current complaints in order to determine the nature and etiology of any diagnosed sleep apnea or tinnitus.  A complete rationale for any opinions expressed must be provided. 

The examiner is to opine whether it is at least as likely as not that the Veteran's sleep apnea or tinnitus is related to her active military service.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and her attorney the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


